DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 23 August 2018 is acknowledged. Claims 1-8 as amended are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-197106 A (“Yamashita”).
	The aforementioned reference was made of record with applicant’s IDS dated 10 September 2018. A partial machine translation is enclosed.
	The Office notes that applicant’s specification discusses two understandings of a polyvinyl alkyl ether (co)polymer, which is a copolymer containing a vinyl alkyl ether unit (para. 0023), which is the plain language meaning, and a narrower recitation at para. 0026 requiring 50 % by weight or more of 
	As to claims 1, 2, and 4, Yamashita teaches an anticorrosive coating composition (para. 0001). Yamashita teaches the composition containing epoxy resin, an amine curing agent, and ethylene vinyl acetate copolymer (para. 0016), the latter of which is a vinyl copolymer excluding polyvinyl alkyl ether copolymer. Yamashita teaches that the coating composition may include other vinyl resins, including vinyl chloride/alkyl vinyl ether copolymer (para. 0032), which is specifically exemplified by Example 13, Table 1, which includes the epoxy resin JER-1001, MP-25 vinyl chloride-isobutyl vinyl ether copolymer (para. 0060), and amine curing agents (para. 0061, Note 15). The MP-25 meets the recitation of a polyvinyl alkyl ether copolymer of claim 1, and that the number of carbon atoms in the alkyl group derived from vinyl alkyl ether is 4 as required by claim 2.
	As to claim 5, Yamashita teaches an coating film of the epoxy resin composition (paras. 0044-0046).
	As to claim 6, Yamashita teaches forming the coating film (which is a layer) on a substrate (para. 0049), thus a layered body of the anticorrosive coating film and a substrate. Yamashita teaches that plural coatings (layers) may be used (para. 0049).
	As to claim 7, Yamashita teaches forming the film on steel, which is an iron substrate (para. 0062).
	As to claim 8, Yamashita teaches applying the anticorrosive coating to a substrate and drying (curing) to form a film (para. 0048).

Claim(s) 1, 2, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS 63-304069 A (“Chugoku”).

	As to claims 1, 2, and 4, Chugoku teaches a coating composition. Specifically, example 5, which is on p. 6 of the translation, discloses a coating of Bisphenol A type liquid epoxy resin, polyvinyl alkyl ether polymer (polymethyl vinyl ether), and amine curing agent (Sunmide).
	The aforementioned polymethyl vinyl ether has one carbon atom as required by claim 2. Chugoku teaches the composition is for antifouling, and does not discuss anticorrosive properties of this composition. However, since the composition is the same as recited, it is presumed to have the recited characteristics. 
	As to claim 5, example 5 of Chugoku teaches a substrate coated with the composition. Chugoku teaches the composition is for antifouling, and does not discuss anticorrosive properties of this composition. However, since the composition is the same as recited, it is presumed to have the recited characteristics.
	As to claims 6 and 7, example 5 of Chugoku teaches a steel substrate coated with the composition to form a film (layered body). Chugoku teaches the composition is for antifouling, and does not discuss anticorrosive properties of this composition. However, since the composition is the same as recited, it is presumed to have the recited characteristics.
	As to claim 8, example 5 of Chugoku teaches coating a substrate with the composition and curing. Chugoku teaches the composition is for antifouling, and does not discuss anticorrosive properties of this composition. However, since the composition is the same as recited, it is presumed to have the recited characteristics.

Claim(s) 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103709807 A (“Wu”).
As to claims 1 and 2, Wu teaches a cabinet with a corrosion resistant (anticorrosive) coating having an epoxy crosslinking agent (epoxy resin), an amino group crosslinking agent (amine curing agent) and polyvinylmethyl ether (abstract), which is a polyvinyl alkyl ether polymer where the number of carbon atoms in the alkyl unit is 1 as required by claim 2. 
As to claim 4, Wu teaches the coating further contains polyvinyl alcohol and polyvinylpyrrolidone, both of which are vinyl polymers excluding the polyvinyl alkyl ether. 
As to claims 5 and 6, Wu teaches applying a coating to a cabinet, thus obtaining an anticorrosive coating film (para. 0007) as required by claim 5, or a layered body (film) on a substrate (cabinet) as required by claim 6.
As to claim 8, Wu teaches applying the anticorrosive coating on a cabinet (substrate) (para. 0007), and drying (curing).

Claim(s) 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103709807 A (“Wu”) as evidenced by US 6,439,698 (“Patil”).
The additional reference is used to show that a recited limitation is inherent in the primary reference.
The discussion of Wu with respect to claim 1 is incorporated by reference. As to claim 3, while Wu does not explicitly recite a diluent having an epoxy group, Wu teaches the use of gamma-epoxypropyl ether propyl trimethoxysilane (abstract). This is an epoxy functional compound, is a diluent, as evidenced by Patil, 6:55-65.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/132366 A1 (“Camps”).
This reference was made of record with applicant’s IDS dated 20 September 2019.
As to claims 1 and 2, Camps teaches anticorrosive coating composition (abstract). Camps teaches a binder that may be an epoxy binder system (p. 5), where the curing agent is an amine curing agent (pp. 7-8). While not exemplified, Camps teaches that the epoxy binder resin may include extender resins including polyvinyl isobutyl ether, polyvinyl ethyl ether (5:25-30). Each of these is a polyvinyl alkyl ether polymer having 2 or 4 carbon atoms in the alkyl unit as required by claim 2. As such, it would be an obvious modification to use extender pigments, including the recited polyvinyl alkyl ether (co)polymer as suggested by Camps.
As to claim 3, Camps teaches that the epoxy resin may further include epoxy reactive diluents as need to reduce viscosity and improve application and physical properties (6:1-5), and as such, the use of epoxy diluents is an obvious modification suggested by Camps.

As to claim 5, Camps teaches an anticorrosive film (40:34-41:5).
As to claim 6, Camps teaches a film (layer) of the coating on a metal substrate (40:34-41:5).
As to claim 7, Camps teaches that the coating is specifically adapted for protecting iron and steel structures (abstract; 42:20-28, teaching testing on steel panels).
As to claim 8, Camps teaches applying anticorrosive coating to a substrate (p. 41), and conditioned at 23 degrees C (42:24-28), where the composition is capable of curing at such temperatures (9:5-10), and as such, the recited method is obvious given the suggestion of Camps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764